      Case 3:16-cv-00489-CWR-JCG Document 70 Filed 04/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                         PLAINTIFF

 V.                                                     CAUSE NO. 3:16-CV-489-CWR-JCG

 HINDS COUNTY, et al.                                                          DEFENDANTS

                               ORDER SETTING HEARING

       On April 16, 2020, the Court ordered a hearing to be held to discuss the introduction of

COVID-19 to the Hinds County jail system and the County’s plans and current efforts to

mitigate the expected damage. See Docket No. 69.

       The hearing is set for Wednesday, April 22, 2020, at 1:30 PM. It will be held via

telephone and is open to the public. To attend the hearing by phone, please dial (877) 336-1829

and provide the following meeting passcode: 360 8939.

       SO ORDERED, this the 20th day of April, 2020.


                                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE
